Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 3-4, 6-8, 10-11, 13-15, 17-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato U.S. Patent/PG Publication 20040100419 in view of Marzorati U.S. Patent/PG Publication 20200062240.	
Regarding claim 1:
 A computer-implemented method for generating a motion compensation signal, comprising: (Kato Abstract The display device basically includes a display section, a motion detecting section, an image displacement computing section and a display control section. The display section displays an image within a display region of a non-head mounted display screen. The motion detecting section detects a movement of the display section. The image displacement computing section computes a translational displacement of the display section based on the movement of the display section.)
 collecting motion data associated with a vehicle progressing along a route using one or more environmental sensors (Kato [0038] As seen in FIGS. 1 and 3, the vehicle-installed display device 100 basically comprises a vehicle motion detecting section 101 with a sensor 101a).
wherein the collected motion data is associated with data pertaining to a route of the vehicle (Kato [0054] Moreover, it will be apparent from this disclosure the vehicle motion that is detected also includes any kind of vehicle undulation such as a vibration caused by a rough road surface.)(Kato [0102] By moving the average display position toward the center of the screen, the image can be displayed in a position that is easy to view when the vehicle enters an upward or downward slope from a flat road and more leeway can be secured for compensating for upward and downward movement of the image display section 408 resulting from acceleration or deceleration when traveling on a slope.) where, as shown in Fig. 8, there is vehicle motion data S220 and screen motion data S230, calculated screen movement data S250 and displacement data S260, S270, all of which is collected motion data and data pertaining to a route.
 tracking eye movements of a user within a cabin of the vehicle (Kato [0042] The passenger motion estimating section 104 is configured and arranged to estimate a motion (displacement) of the passenger's head or head portion, particularly the passenger's eyes, by reading information indicating the head motion of a person having a physique and posture similar to those of the passenger from the human body database section 103 based on the detection value indicating the body pressure distribution and the detection value indicating the vehicle motion.).
 processing the motion data and the eye movements to predict a motion event identified by the one or more environmental sensors, (Kato [0044] The control section 106 is configured to determine the amount of displacement of the image with respect to the display region of the display screen 108a using the information indicating the estimated displacement of the passenger's eyes and the detection signal indicating the vehicle movements.)(Kato [0111] Accordingly, step S480 is executed in cases where an acceleration or deceleration operation is being executed. When acceleration or deceleration of the vehicle occurs, the vehicle undergoes motion in the pitch direction or roll direction in response to inertial forces, and thus, the image display section 408 installed in the vehicle moves.) since the vehicle is predicting the gas/brake will have an impact on motion, but it may not.

 and generating the motion compensation signal based on the prediction of the motion event (Kato [0046] Based on the information indicating the amount of image displacement determined by the control section 106, the image displacement section 107 is configured to modify the display data in such a manner that the position of the image, including text, moves (shifts) within the display region of the display screen 108a. The operation of shifting of the image is discussed below in more detail.).
Kato does not teach  upcoming route information. In a related field of endeavor, Marzorati teaches:
collecting motion data associated with a vehicle using one or more environmental sensors wherein the collected motion data is associated with data pertaining to a route of the vehicle (Marzorati [0010] As part of the navigation, the autonomous navigation system 110 collects data concerning upcoming driving conditions. The negator module 101 receives these upcoming driving conditions from the autonomous navigation system 110 (202).)
tracking (Marzorati [0008] The negator module 101 is configured to receive data from the sensors 108 and optionally from camera(s) 107 configured to capture images of the passenger 105 and/or microphone(s) 106 configured to capture verbal sounds from the passenger 105.)
processing the motion data to predict a motion event identified by the one or more environmental sensors, the motion event related to an upcoming vehicle maneuver along the route of the vehicle (Marzorati [0010] The upcoming driving conditions can include, for example, road conditions (bumpy roads, slick wet roads, etc.), curvature of the terrain, speed of the vehicle (how fast outside objects appear to be moving, etc.), duration of travel, and G-force.)
 and generating the motion compensation signal based on the prediction of the motion event (Marzorati [0012] The negator module 101 then determines the commands for the actuators 109 and the VR system 103 that match the predicted passenger cognitive state (204). For example, the negator module 101 determines that commands matching the cognitive state of “motion sickness” includes commands for the actuators 109 to create counter movements and for the VR system 103 to display certain vehicle movement to neutralize or negate the movement effects of the vehicle. The negator module 101 then sends the commands to the actuators 109 and commands to the VR system 103 to be executed (205). Blocks 202-205 are repeated throughout the ride. In this manner, the predictive motion system 100 compensates for the predicted cognitive state of a specific passenger 105. The commands issued by the negator module 101 varies between passengers according to their individual passenger profiles and real-time responses.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to use upcoming route information as taught by Marzorati. The rationale for doing so would have been that it is a simple substitution of input data being used to compensate and prevent motion sickness, where Kato and Marzorati both use various vehicle ride information and user information to adjust a display to prevent motion sickness of the person in the vehicle.. Therefore it would have been obvious to combine Marzorati with Kato to obtain the invention.
Regarding claim 3:
 The computer-implemented method of claim 1, has all of its limitations taught by Kato in view of Marzorati. Kato further teaches  wherein the motion compensation signal is configured to adjust a position of one or more display screens inside the cabin of the vehicle (Kato Fig. 5-6) since adjusting a position of a display screen is reasonable interpreted as either adjusting the content of the display screen, or the entire physical screen.
Regarding claim 4:
 The computer-implemented method of claim 1, has all of its limitations taught by Kato in view of Marzorati. Kato further teaches  wherein the one or more environmental sensors comprises at least one of: 
 a gyroscope or an accelerometer (Kato [0078] Any of the sensors mentioned above, i.e., an acceleration sensor, a gyro sensor, or a magnetic position sensor, can also be used in the vehicle motion detecting section 201 and/or the screen vibration detection section 203.).
Regarding claim 6:
 The computer implemented method of claim 1, has all of its limitations taught by Kato in view of Marzorati. Kato further teaches  wherein processing the motion data further comprises: 
 predicting one or more upcoming motion events (Kato [0110] In step S470, the control section 406 is configured to determine if an acceleration or deceleration operation is being executed. More specifically, if the control section 406 receives a detection signal from the pedal operation detecting section 402 indicating there is an acceleration or deceleration operation, the control section 406 is configured to obtain an affirmative result for step S470 and proceed to step S480. If the control section 406 does not receives the detection signal from the pedal operation detecting section 402, the control section 406 is configured to obtain a negative result for step S470 and proceed to step S490.) since the acceleration/deceleration is a prediction. For example, if a user were driving on ice, the brakes/gas fail, they are in a car accident, etc. they may hit the acceleration/deceleration but the vehicle does not respond as anticipated, and it is a prediction.
Regarding claim 7:
 The computer implemented method of claim 1, has all of its limitations taught by Kato in view of Marzorati. Kota further teaches  further comprising: 
 transmitting the motion compensation signal to a mobile device associated with the user (Kota [0043] The image input section 105 is configured and arranged to receive display data from an external device (e.g., video tape player, DVD player, etc.) and send the display data to the image displacement section 107. The display data is data for an image or text to be displayed within the display region of the display screen 108a.)(Kota [0092] FIG. 10 is a block diagram illustrating the display device 300 in accordance with the third embodiment of the present invention. In the third embodiment, the display device 300 is configured and arranged to be a portable display device that is preferably utilized for a portable game, a portable information terminal (PDA), a portable telephone, or the like.) where all devices used in a vehicle are mobile.
Regarding claim 8:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Regarding claim 10:
The claim is a/an parallel version of claim 3. As such it is rejected under the same teachings.
Regarding claim 11:
The claim is a/an parallel version of claim 4. As such it is rejected under the same teachings.
Regarding claim 13:
The claim is a/an parallel version of claim 6. As such it is rejected under the same teachings.
Regarding claim 14:
The claim is a/an parallel version of claim 7. As such it is rejected under the same teachings.
Regarding claim 15:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Regarding claim 17:
The claim is a/an parallel version of claim 3. As such it is rejected under the same teachings.
Regarding claim 18:
The claim is a/an parallel version of claim 4. As such it is rejected under the same teachings.
Regarding claim 20:
The claim is a/an parallel version of claim 6. As such it is rejected under the same teachings.
Claim(s) 5, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato U.S. Patent/PG Publication 20040100419 in view of Marzorati U.S. Patent/PG Publication 20200062240 and Anderson U.S. Patent/PG Publication 20170136842.	
Regarding claim 5:
 The computer-implemented method of claim 1, has all of its limitations taught by Kato in view of Marzorati. Kato in view of Marzorati does not expressly disclose lidar. In a related field of endeavor, Anderson teaches:
wherein the one or more environmental sensors comprises at least one of:  a camera, or a Light Detection and Ranging (LiDAR) sensor (Anderson [0120] While any appropriate type of look-ahead sensor may be used to sense information from a driving surface located ahead of a vehicle in the direction of travel, appropriate sensors include, but are not limited to, optical cameras, infrared cameras, laser range finders, radar, LIDAR, or any other appropriate sensor.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to use cameras and lidar to look ahead as taught by Anderson. The motivation for doing so would have been provide better motion sickness mitigation by looking ahead at the road (Anderson [0120]). Therefore it would have been obvious to combine Anderson with Kato in view of Marzorati to obtain the invention.
Regarding claim 12:
The claim is a/an parallel version of claim 5. As such it is rejected under the same teachings.
Regarding claim 19:
The claim is a/an parallel version of claim 5. As such it is rejected under the same teachings.
Claim(s) 2, 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato U.S. Patent/PG Publication 20040100419 in view of Marzorati U.S. Patent/PG Publication 20200062240 and Bolas U.S. Patent/PG Publication 20140268356.
Regarding claim 2:
 The computer-implemented method of claim 1, has all of its limitations taught by Kato in view of Marzorati. Bolas further teaches  
wherein the motion compensation signal is configured to adjust a (Kato [0046] Based on the information indicating the amount of image displacement determined by the control section 106, the image displacement section 107 is configured to modify the display data in such a manner that the position of the image, including text, moves (shifts) within the display region of the display screen 108a. The operation of shifting of the image is discussed below in more detail.).
Kato in view of Marzorati does not expressly disclose  blurring. In a related field of endeavor, Bolas teaches:
adjust a blur filter applied to graphics (Bolas [0006] Various factors within the field of view of a head-mounted display (HMD) may affect the user in ways that may cause one to experience simulator sickness or motion sickness. Some of these factors are related to virtual movement that may not be congruent to the user's actual movement. Others are related to the inaccurately rendered periphery, jitter in tracking, or delays in the refresh of the graphics. Many of these may be mitigated by restricting, expanding, or blurring regions of the visible area of the virtual environment being viewed in the HMD.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to blur an image as taught by Bolas. The motivation for doing so would have been to mitigate motion sickness (Bolas [0006]). Therefore it would have been obvious to combine Bolas with Kato in view of Marzorati to obtain the invention.
Regarding claim 9:
The claim is a/an parallel version of claim 2. As such it is rejected under the same teachings.
Regarding claim 16:
The claim is a/an parallel version of claim 2. As such it is rejected under the same teachings.
	Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616